Citation Nr: 1538872	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-02 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for blepharitis.  

2.  Entitlement to a compensable evaluation for external hemorrhoids.

3.  Entitlement to a compensable evaluation for tension headaches. 

4.  Entitlement to service connection for a lower back disability. 

5.  Entitlement to service connection for removal of a piece of metal from the right eye.  

6.  Entitlement to service connection for the removal of a piece of metal from the left eye.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for positive PPD. 

9.  Entitlement to service connection for anthrax shots.

10. Entitlement to service connection for a bilateral knee disability.

11. Entitlement to service connection for tinnitus.

12. Entitlement to service connection for liver damage.

13. Entitlement to service connection for sleep apnea.

14. Entitlement to service connection for folliculitis, claimed as a skin rash. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 1998; March 2002 to March 2008; and July 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Diego, California, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue of the timeliness of the Veteran's May 2015 VA Form 9, Appeal to Board of Veterans' Appeals, was raised by the Veteran in a July 2015 statement.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing at the RO before the undersigned Veterans Law Judge on June 18, 2015.  He failed to report.  

However, in a letter dated stamped as received at the RO on June 8, 2015, the Veteran stated that he was unable to report for his scheduled hearing due to a work conflict.  He requested that his hearing be rescheduled.  

The Veteran has submitted a timely motion for a new hearing, and has shown good cause for the failure to appear for the originally scheduled hearing.  His motion for a new hearing is granted.  38 C.F.R. §§ 20.700, 20.704(c)(d) (2015). 

Furthermore, a May 2015 rating decision denied entitlement to folliculitis and sleep apnea.  He submitted a notice of disagreement with this decision in July 2015.  It does not appear that he has been issued a statement of the case for these issues.  In addition, he has not been notified of the necessity of submitting a substantive appeal.  Therefore, these issues must be remanded to the RO for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO. 

2.  Provide the Veteran a statement of the case for the issues of entitlement to service connection for folliculitis and entitlement to service connection for sleep apnea.  Notify him of the necessity of submitting a substantive appeal for these issues in order to complete his appeal.  These two issues should only be returned to the Board if a substantive appeal is received.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






